Exhibit 10.1

 

CAPITAL VENTURES INTERNATIONAL

c/o Heights Capital Management, Inc.

101 California Street, Suite 3250

San Francisco, CA 94111

Telephone: (415) 403-6500

Facsimile: (415) 403-6525

 

 

April 20, 2012

 

Ladies and Gentlemen:

 

Reference is made to that Subordinated Convertible Note, dated June 30, 2011
issued by Satcon Technology Corporation (the “Company”) to Capital Ventures
International (“CVI”), as amended on December 1, 2011 (the “Note”).  Capitalized
terms not defined in this letter agreement (this “Letter Agreement”) have the
respective meanings ascribed to them in the Note.

 

The parties hereto hereby agree as follows:

 

1.             The Company shall provide each stockholder entitled to vote at
the next annual meeting of stockholders of the Company to be held not later than
June 30, 2012 (the “Stockholder Meeting Deadline”), a proxy statement,
soliciting each such stockholder’s affirmative vote at the Stockholder Meeting
for approval of resolutions (“Stockholder Resolutions”) providing for issuance
of all of the Securities as described in the Transaction Documents, as amended,
in accordance with applicable law and the rules and regulations of the Principal
Market (such affirmative approval being referred to herein as the “Stockholder
Approval”, and the date such Stockholder Approval is obtained, the “Stockholder
Approval Date”), provided that, the Company may limit the number of additional
shares of Common Stock permitted to be issued by the Company pursuant to the
Note (i.e. in addition to the maximum number of shares of Common Stock that were
previously issued under the Exchange Cap in effect prior to such increase) to
25,000,000 shares.   The Company shall use its reasonable best efforts to
solicit its stockholders’ approval of such resolutions and to cause the Board of
Directors of the Company to recommend to the stockholders that they approve such
resolutions.  The Company shall be obligated to seek to obtain the Stockholder
Approval by the Stockholder Meeting Deadline.  If, despite the Company’s
reasonable best efforts the Stockholder Approval is not obtained on or prior to
the Stockholder Meeting Deadline, the Company shall cause an additional
Stockholder Meeting to be held once in each of the three subsequent calendar
quarters thereafter until such Stockholder Approval is obtained.  If, despite
the Company’s reasonable best efforts the Stockholder Approval is not obtained
after such subsequent stockholder meetings, the Company shall cause an
additional Stockholder Meeting to be held semi-annually thereafter until such
Stockholder Approval is obtained.

 

2.             In the absence of an Event of Default or a Change of Control,
until October 1, 2012, the Company shall not be required to make any payments
under the Note (other than the payment of regularly accruing Interest) and CVI
shall not exercise its right to convert, pursuant to any applicable provision of
the Note, all or any part of the Note into Common Shares, demand any payment
from the Company pursuant to the Note, other than payment of Interest as and
when due under the Note, or exercise its redemption rights under the Note.  CVI
shall be permitted to reschedule the Installment Amounts deferred for the May 1,
2012 through September 1, 2012 Installment Dates in accordance with Section 8(d)
of the Note.  Compliance by the Company with the terms of this paragraph 2 shall
not constitute an Event of Default, provided, however, that in the event that
the Stockholder Approval is not obtained by the Stockholder Approval Deadline,
the agreements of CVI in this paragraph 2 shall be null and void from and after
the Stockholder Approval Deadline.

 

--------------------------------------------------------------------------------


 

3.             Effective as of the date hereof, Section 3(b)(ii)(A) of the Note
is hereby amended by deleting the number “$0.8381” therefrom and replacing it
with “$.40”.

 

4.             Effective as of the date hereof and subject to Section 2 hereof,
Section 8(e) of the Note is hereby clarified to provide that the Holder may
deliver one or more Accelerated Conversion Notices within the ten (10) Trading
Days immediately following any Installment Date to accelerate any Accelerated
Conversion Amount in accordance with such Section.

 

5.             On or before 9:30 a.m., New York time, on Monday, April 23, 2012,
the Company shall file a Current Report on Form 8-K describing all the material
terms of the transactions contemplated by this Amendment in the form required by
the 1934 Act (the “8-K Filing”).  From and after the issuance of the 8-K Filing,
the Company shall have disclosed all material, non-public information (if any)
delivered to CVI by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Agreements or otherwise.

 

Nothing contained herein shall obligate either party to grant any additional or
future waivers, amendments, extensions or consents with respect to the other
party’s obligations under the Note, or otherwise waive or amend any of its own
rights under the Note.

 

Please acknowledge your agreement with the foregoing by executing a counterpart
of this letter in the space indicated below and returning the signed counterpart
to the Company.

 

 

 

Sincerely,

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

 

By:

/s/ Charles S. Rhoades

 

 

Charles S. Rhoades

 

 

Chief Executive Officer

 

 

 

Agreed:

 

 

CAPITAL VENTURES INTERNATIONAL

 

 

 

 

 

By:

/s/ Martin Kobinger

 

 

Name:

Martin Kobinger

 

 

Title:

Investment Manager

 

 

 

2

--------------------------------------------------------------------------------